Citation Nr: 1139549	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to service-connected disabilities.  

2.  Entitlement to an initial increased evaluation for rotator cuff tendonitis of the left shoulder, higher than 10 percent before September 21, 2009, higher than 20 percent from September 21, 2009, through September 30, 2010 (exclusive of a temporary total convalescent rating in effect from June 3, 2010, to September 30, 2010), and higher than 30 percent from October 1, 2010.  

(The matter of entitlement to an initial increased (compensable) rating for bilateral hearing loss is the subject of a separation Board decision.)  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney



WITNESSES AT HEARINGS ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A temporary total convalescent rating was in effect from June 3, 2010, to September 30, 2010.

The Veteran testified before an Acting Veterans Law Judge at an April 2010 hearing conducted via videoconference.  He subsequently testified before a Veterans Law Judge in August 2011.  Because the Veteran has testified before two Veterans Law Judges, and each must participate in this decision, this decision is being rendered by a panel of three - composed of the two who presided over the Appellant's Board hearings, plus another Veterans Law Judge.  38 U.S.C.A. §§ 7102, 7107(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.707 (2010).  At the August 2011 hearing, the Veteran waived his right to a hearing before the third member of the panel, as permitted by Arneson v. Shinseki,  24 Vet. App. 379 (2011).


FINDINGS OF FACT

1.  The most probative medical evidence reflects that the Veteran's acquired psychiatric disorder, diagnosed as major depressive disorder, was diagnosed many years after service and is not causally or etiologically related to any disease, injury, or incident in service either on a direct basis or due to aggravation; further, such disability was neither caused nor aggravated by a service-connected disability.  

2.  For the period prior to September 21, 2009, residuals of rotator cuff tendonitis of the left shoulder (major extremity) were manifested by pain with range of motion above shoulder level.  

3.  For the period from September 21, 2009, through September 30, 2010, residuals of rotator cuff tendonitis of the left shoulder were manifested by pain with range of motion to 90 degrees or shoulder level.  

4.  For the period from October 1, 2010, residuals of rotator cuff tendonitis of the left shoulder are manifested by disability approximating no worse than limitation of the left arm to midway between side and shoulder level with consideration of painful motion.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, diagnosed as major depressive disorder, was not incurred in or aggravated by active duty service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  

2.  The criteria for an initial rating higher than 10 percent before September 21, 2009, for residuals of rotator cuff tendonitis of the left shoulder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024, 5201, 5202, and 5203 (2010).  

3.  The criteria for an initial rating higher than 20 percent for the period from September 21, 2009, through September 30, 2010 (exclusive of a temporary total convalescent rating from June 3, 2010, to September 30, 2010), for residuals of rotator cuff tendonitis of the left shoulder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5201, 5202, and 5203 (2010).  

4.  The criteria for an initial rating higher than 30 percent for the period from October 1, 2010, for residuals of rotator cuff tendonitis of the left shoulder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5201, 5202, and 5203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in March 2008, April 2009, February 2010, and May 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran, his spouse and his attorney representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in each of the letters mentioned above.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Historical Background - An Acquired Psychiatric Disorder

The Veterans STRs are devoid of any psychiatric complaints or findings.  

In April 2009, the Veteran filed a claim of entitlement to service connection for a psychiatric disability, to include depression.  He later claimed that this condition was secondary to his service-connected left shoulder disorder.  See his January 2010 statement (VA FORM 9).  

Post service private records reflect that the Veteran was seen in April 2003 with complaints of fatigue and forgetfulness.  He said that he felt stressed out from work, as well as from caring for his grandchildren by himself.  In May 2003, there was a diagnosis of depression/anxiety, and he was placed on medications.  

VA treatment records show that the Veteran was diagnosed with depression on November 15, 2004.  At that time, he described problems at home, to include that his wife was in a correction facility, and that he was taking care of his grandchildren alone.  He was depressed, but not homicidal or suicidal.  He had taken medication in the past for his symptoms, but did not feel that it helped.  He was again placed on medication.  

Subsequently dated VA treatment records through 2011 show that he continued to be seen for psychiatric complaints on occasion.  For example, in 2006, adjustment disorder was noted.  In 2008, adjustment disorder with anxiety was diagnosed.  He continued to take medication for his symptoms.  In January 2010, anxiety was reported.  

At a personal hearing in April 2010, the Veteran reported that he had panic attacks once or twice per month.  He had problems with memory and concentration.  

The Veteran's attorney representative submitted a statement in December 2010 in which he asserted that the Veteran was suffering from related stress "due to [his]left shoulder surgery."  He argued that this statement should be given more weight.  

VA examination was conducted in February 2011, in part, to address whether the Veteran's psychiatric condition was secondary to his left shoulder condition.  The examiner noted that she reviewed the claims file.  The Veteran reported sleep impairment and stress due to financial concerns.  Following examination, the examiner noted that the Veteran met the full criteria for a diagnosis of recurrent major depressive disorder.  Based on his current symptoms presentation and history of onset, she opined that it was less likely as not that his current depression was due to his service-connected left shoulder disorder.  Her review of the record did not demonstrate a connection between current depressive symptoms and rotator cuff injury, but did indicate that he sought care due to marital stress and workplace stress and anxiety.  She further noted that this opinion was reached following a review of the record, clinical interview, and the result of psychological testing.  

Private records dated in March 2011 reflect that the Veteran continued to report depression with multiple symptoms.  

At a personal hearing in August 2011, the Veteran testified as to the severity of his depressive symptoms.  He again reiterated that his psychiatric condition was either the result of active duty or was secondary to his left shoulder disorder.  

Analysis

There are two theories of entitlement in the instant claim as shown by the record.  One is the assertion the Veteran made when he initially filed his service connection claim in 2009.  At that time, he contended that his depression was of service origin.  Under this first theory, this appeal is on a direct basis, that is, that the Veteran's major depressive disorder was either incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

Regarding this claim on a direct basis, as noted above, the Veteran's STRs do not show complaints or findings of a psychiatric nature, to include at time of enlistment examination or throughout his service period.  Thus, there is no evidence of a chronic psychiatric disability in service.  38 C.F.R. § 3.303(b) (2010).  Moreover, the first postservice medical evidence diagnosing the Veteran as having depressive disorder was not until 2003 (and the diagnosis has continued since that time).  This places the onset of the Veteran's depressive disorder many years after service.  Accordingly, service connection under 38 C.F.R. § 3.303(b) based on continuity of symptomatology is not warranted by the evidence of record. 

In further explanation, the Board also notes that there is no competent medical evidence on file of a psychiatric disorder until over 30 years after service separation.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

In regard to aggravation, this theory of entitlement requires that the Veteran have a pre-existing depressive disorder disability.  That is, that the Veteran's depressive disorder pre-existed his active duty service.  See 38 C.F.R. §§ 3.304, 3.306 (2010).  This is simply not shown by the evidence of record.  Again, as noted in the facts above, the Veteran's STRs are devoid of any psychiatric complaints or findings, and show that he had a normal clinical psychiatric evaluation at his 1966 enlistment examination without further mention of any problems during service.  Moreover, there is no pre or postservice medical evidence suggesting that the Veteran had a preexisting depressive disorder or any psychiatric disability for that matter.  Thus, the Veteran is presumed to have been sound when he entered active duty with respect to a psychiatric disability.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304 (2010).  Furthermore, service connection based on additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is not warranted since the Veteran's depressive disorder is not shown to be aggravated by a service-connected disability.  Medical personnel have not indicated this to be true on any medical record.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Under the secondary service connection theory, VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).  

Regarding establishing service connection for depressive disorder as secondary to a service-connected disability, (e.g., the left shoulder disorder), the medical evidence militates against the Veteran's claim.  In this regard, a VA examiner in February 2010 opined that it was less likely than not that the Veteran's major depression was related to his left shoulder condition.  

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include major depressive disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.3 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the claims as noted below.

Specific DCs as to the Shoulder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

Rating evaluations for shoulder, arm, and hand, and related neurological disabilities are dependent on whether the arm involved is the major or minor, i.e., whether it is related to the dominant or nondominant hand.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2010).  In this case, the Board observes that the Veteran's left shoulder is considered his major extremity.  (Review of the record reflects that when service connection was established upon rating decision in November 2006, the left shoulder was noted to be the major extremity.  Therefore, as the shoulder disability in question relates to the Veteran's left shoulder, the rating evaluations for the major (dominant) arm apply.  

Under DC 5010, traumatic arthritis is rated as degenerative arthritis, pursuant to DC 5003.  Degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate DCs), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  

The Veteran's service-connected residuals of rotator cuff tendonitis of the left shoulder with arthritis have been rated as 10, 20, and 30 percent disabling over the years, primarily based limitation of range of motion (ROM), although when the 10 percent rating was initially assigned, it was based on painful motion of a major joint as provided for in DC 5003.  It is also noted that he received a temporary total rating (TTR) for the period from June 3, 2010, through September 30, 3010, following additional left shoulder surgery.  This TTR was based on convalescence.  38 C.F.R. § 4.30 (2010).  See rating decision in July 2010.  

As noted above, degenerative arthritis will be rated on the basis of limitation of motion.  Pursuant to the rating schedule, under DC 5201, a 40 percent evaluation is warranted for the major arm when motion is limited to 25 degrees from the side.  A 30 percent evaluation for limitation of motion of the major arm when motion is only possible to midway between the side and shoulder level.  At shoulder level, a 20 percent evaluation is warranted for either the major or minor arm.  38 C.F.R. § 4.71a, DC 5201 (2010).

Normal ROM of shoulder motion is 180 degrees of flexion, 180 degrees of abduction, 90 degrees of internal rotation, and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate II (2010).  

Historical Background - A Left Shoulder Disorder

Review of the STRs reflects that the Veteran was treated during service for left shoulder pain.  Left shoulder bursitis was diagnosed.  This was later determined to be chronic tendonitis of the rotator cuff.  

Post service medical records show that upon VA examination on September 20, 2004, the left Veteran's left shoulder pain was diagnosed as mild impingement syndrome.  

Private records show that the Veteran was treated for left shoulder pain in November 2004.  He underwent a magnetic resonance imaging (MRI) of the left shoulder in December 2004.  The final impressions were of supraspinatus tendinopathy.  There was minimal fluid in the rotator interval, but there was no tear and no effusion in the subacromial-subdeltoid bursa.  There was flattening of the lateral coraco-acromial arch due to morphology of the acromion which was also narrowing the supraspinatus tendon outlet.  

Upon additional VA examination on May 9, 2005, it was noted that MRI of the left shoulder in 2004 showed supraspinatus tendinopathy and X-ray showed mild osteoarthritis.  After physical evaluation, the examiner found that the Veteran's current left shoulder pain was mostly due to a cervical spine injury that occurred when he fell from a horse.  However, a neurosurgery consultation dated on September 27, 2005, found no evidence of active C5 radiculopathy and no myelopathy.  

Of record is an independent medical examination dated on August 26, 2005.  After review of the evidence and an exam, the examiner noted that the Veteran was diagnosed with a chronic left shoulder condition with X-ray abnormalities in service.  He also noted the diagnosis resulting from the 2004 MRI was the same as in service in 1970.  The examiner opined that the Veteran's left rotator cuff tendinopathy with tendonitis was a result of the inservice injury to the left shoulder.  

The Veteran's left shoulder and cervical spine complaints continued in subsequent years.  He underwent additional MRI evaluation at a private facility in February 2008.  At that time, it was determined that there was a possible partial thickness tear at the articular surface of the infraspinatus tendon, downward sloping of the acromion process, and mild acromioclavicular and glenohumeral osteoarthritis.  

VA treatment records in early 2008 reflect that the Veteran continued to report left shoulder pain.  Upon VA examination on March 10, 2008, the diagnosis was left rotator cuff injury with moderate functional effects due to pain.  ROM testing revealed flexion of 0 to 135 degrees, abduction of 0 to 130 degrees with pain at 130 degrees, external rotation of 0 to 45 degrees with pain at 45 degrees, and internal rotation of 0 to 45 degrees with pain at 45 degrees.  The examiner noted that there were no recurrent shoulder dislocations.  

On VA treatment record on April 23, 2008, ROM testing revealed flexion to 126 degrees, abduction to 130 degrees, external rotation to 75 degrees, and internal rotation to 70 degrees.  There was only minimal increase in pain at the end range.  

Private MRI in April 2009 showed a significant degenerative change in the acromioclavicular joint.  

VA records dated in 2009 show that the Veteran continued to be seen for left shoulder pain for which he took opioids.  He had received injections at trigger pints around the super medial border of the scapula into the rhomboids area.  Additional VA orthopedic examination was conducted on September 21, 2009.  At that time ROM of the left shoulder was flexion to 80 degrees, abduction to 70 degrees, and external and internal rotation to 90 degrees.  There was tenderness and guarding of movement, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, or subluxation, and there was no ankylosis.  X-ray showed degenerative arthritic changes.  The examiner stated that this condition limited his overhead activity.  

At a personal hearing in April 2010, the Veteran testified in support of his claim.  He noted that he had upcoming left shoulder surgery as his pain had increased.  Reaching behind him and moving the left shoulder around resulted in increased pain.  (Hrg. tr. at 7.)  

VA records reflect that the Veteran underwent left shoulder rotator cuff repair on June 3, 2010.  The anterior humeral head was covered, and prognosis was guarded due to poor tissue.  A convalescence statement as provided by a physician in May 2010 reflects that the procedure would require a six week convalescence period.  

VA records show that on July 28, 2010, the Veteran still had great difficulty with his left shoulder in that his ROM was severely limited,.  He was not yet ready for physical therapy.  Subsequently, a three month convalescence period was deemed to be appropriate by the RO.  See the July 2010 rating decision.  

Upon VA orthopedic examination on September 23, 2010, left shoulder ROM testing showed flexion to 70 degrees without pain and with pain at 75 degrees and abduction to 60 degrees without pain and with pain at 70 degrees.  Additional examination on October 5, 2010, showed limitation of flexion to 40 degrees and abduction to 30 degrees.  The examiner stated that there was no additional limitation of motion after repetition due to pain, fatigue, weakness, or lack of endurance.  The diagnosis was large rotator cuff tear with retraction.  The impact on his occupational activities was decreased manual dexterity, fatigue, and decreased strength in the upper extremity with pain.  

Subsequently dated VA treatment records include an entry on September 29, 2010.  At that time, ROM testing showed flexion to 5 degrees and abduction to 30 degrees.  

VA examination on October 5, 2010, included ROM testing of the left shoulder.  There was flexion to 40 degrees, abduction to 30 degrees, internal rotation to 90 degrees and external rotation to -20 degrees.  The examiner stated that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner stated that there was no impairment of the clavicle, scapula, or humerus, and there was no ankylosis.  

A VA treatment record dated on November 15, 2010, noted that the Veteran only abducted and flexed to about 30 degrees.  The examiner stated that the Veteran had a negative drop arm test, but there was not a lot of strength when he held his arm outward.  The examiner stated that he felt that the Veteran had reached maximum benefit.  

Private facility left shoulder X-ray in July 2011 showed normal bone structure with age appropriate changes.  

At an August 2011 personal hearing, the Veteran testified as to the severity of his left shoulder condition, to include continued pain.  

Analysis

Higher than 10 percent prior to September 21, 2009

As noted above, for the period prior to September 21, 2009 (that is, from September 24, 2004, to September 20, 2009), the residuals of left shoulder rotator cuff tendonitis (major extremity) were rated 10 percent disabling under DCs 5024 (tenosynovitis) and 5003 (arthritis).  The grant was based on the regulation which provided for a 10 percent rating for a major joint affected by limitation of motion if that limitation was noncompensable under the appropriate DCs.  

As the criterion for a 20 percent rating for the major extremity for limitation of flexion or abduction is limitation of motion at shoulder level under DC 5201 and as findings as summarized earlier (see e.g. ROM testing in March 2008) do not more nearly approximate or equate to 90 degrees or at shoulder level, considering functional loss due to pain, weakness, excess fatigability, swelling deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.50, and repetitive motion, the criterion for a 20 percent rating pursuant to the appropriate DCs, to include DC 5201, prior to September 21, 2009, have not been met.   

Higher than 20 percent for the period from September 21, 2009, through September 30, 2010

The grant of 20 percent during this time period was based primarily on increased limitation of motion of the left shoulder as demonstrated at the time of VA examination on September 21, 2009.  It was at the time of this examination that the Veteran's limitation of motion (e.g., limitation of flexion to 80 degrees) showed limitation of motion at the shoulder level which warrants a 20 percent rating.  

Under DC 5201, the criterion for the next higher rating for the major left shoulder extremity, 30 percent, is limitation of the arm to 25 degrees from the side.  This degree of limitation of motion is simply not demonstrated in the clinical records, to include at the time of VA exam in September 2009.  

Higher than 30 percent from October 1, 2010

As noted earlier, the Veteran was granted a TTR following left shoulder surgery in June 2010.  As indicated upon rating determination in July 2010, a TTR was assigned from June 3, 2010, through September 30, 2010.  A 20 percent rating was initially reinstated for the period beginning on October 1, 2010.  

It is noted, however, that the RO, in a November 2010 rating decision, increased the rating for residuals of rotator cuff tendonitis to 30 percent based on limitation of motion of the left shoulder as demonstrated at the time of VA examinations in early and late September 2010 and upon VA examination in October 2010.  As the Veteran received the TTR until the end of September 2010, the first date assignable for the 30 percent rating was on October 1, 2010.  Based on these exams, it is clear that the Veteran warranted a 30 percent disability rating for his left shoulder condition as his limitation had worsened to the point where it was limited to midway between the side and shoulder level.  These exams and subsequently dated records do not reflect that the left shoulder is limited to 25 degrees from the side at any time during which a rating of less than 100 percent was in effect.  Thus, a higher rating of 40 percent is not indicated.  

Final Considerations as to the Left Shoulder Ratings

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to service-connected disabilities, is denied.  

Entitlement to an increased initial evaluation for rotator cuff tendonitis of the left shoulder, higher than 10 percent before September 21, 2009, higher than 20 percent from September 21, 2009, through September 30, 2010 (exclusive of a temporary total convalescent rating in effect from June 3, 2010, to September 30, 2010), and higher than 30 percent from October 1, 2010, is denied.  



___________________________                            _________________________
             LANA K. JENG                                               MARK W. GREENSTREET
      Acting Veterans Law Judge,                                         Veterans Law Judge,
      Board of Veterans' Appeals                                     Board of Veterans' Appeals



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


